DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received August 23, 2022.
	Claim 1 is amended. Claims 2-20 are newly added.  Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 8, and 15, which are similar in scope, Applicant has recited in amendment:  
	wherein the second user does not have access to either the first message or the second message but can still see the second message if the second user is explicitly identified as a recipient of a conversation to which the second message is directed;
	Support for these limitations is as follows:  
	Page 7: 
In some implementations, if a user is explicitly identified as a recipient of the conversation by the sender, it can take precedence over a user's usual access level. That is, the user would be able to see the conversation and reply to it. For example, a conversation that would ordinarily only be visible to the project manager of a project might be visible to a team member that is directly mentioned by the project manager.
	
	Applicant has support generally for a "conversation" that is visible but not for "the second message if the second user" is explicitly identified as a recipient of a conversation to which "the second message" is directed.  The "second message," as defined in earlier limitations in claim 1, does not have sufficient support in the Specification to recite that specifically "the second message" and not a conversation generally (messages generally), is further limited by access rights.  Without support in this paragraph for a second message (or a message distinguished from the first message) Applicant has introduced new matter into claim 1.  
	Claims 2-20 are rejected as being dependent on claim 1.
	Claims 3, 10, and 18, which are similar in scope, are rejected for reciting new matter.  Claim 3 recites "displaying only all communications" which is interpreted as a negative limitation, because "only all" excludes (negates) anything else displayed.
	Claim 3 recites: 
	the page is limited to displaying only all communications regarding a single project that the first user is currently working on.
	Support for this limitation is on page 7:
	Messages and other communications can be presented to the user in a variety of ways. In some implementations, the messages may be presented to the user via a module independent of a page associated with a particular portfolio or project. For example, messages related to project dedicated to the rollout of a new industrial cake processing production line can be displayed in a page functioning as a central hub for all communications concerning projects that the user is currently working on. As such, communications are available not only on a particular page associated with a project, but also centralized in single location to view all relevant communication to the user. A single location to view relevant communications mitigates the problem of a user needing to know many locations where to go to check for updates (e.g., a particular subject on a project, or different components of the software depending on the type of communication). A single location instead of multiple locations allows problems such as wasted user time or can lead to ignorance of tools not being as known and/or used by the user base as widely used as they could. 

	In other implementations, messages are presented to the user within a page associated with a particular portfolio or project. For example, a user may navigate to the project page dedicated to the rollout of a new industrial cake processing production line, and within that page, the user is presented with communications concerning the new industrial cake processing production line.
	
	There is nothing recited which states that there cannot be other communications on the page.  Without support for this negative limitation, Applicant has recited new matter.
	Per claims 5, 11, and 19, which are similar in scope, Applicant recites "the single communications module is configured to provide options on how to best act upon an issue that has been flagged."  However, the specification does not disclose an algorithm to support a module which provides options "on how best to act upon an issue that has been flagged." 
On January 7, 2019, the PTO released guidance on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 USC 112.  See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf >.  On page 61, it is explained that "a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  See MPEP s 2161.01, subsection 1."  (emphasis added)
	The language of the specification, on page 8, discloses the following: "Upon analysis, in some cases the communications module can provide options on how best to act upon a particular issue that has been flagged. Actions can then be suggested to the user for direct integration with portfolio project management platform, such as creating a new risk for the identified project. In some implementation, alerts can be configured such that based on the themes identified in the messages an alert can be provided to users of a project."
	There is no algorithm disclosed here.  Therefore, Applicant does not provide sufficient detail to show possession of the invention.  
	Similarly, per claims 6, 14, and 20, the limitation, "the single communications module is configured to provide alerts to users of a project based on themes identified in communication messages," does not have an algorithm disclosed to show that Applicant had possession.  Applicant discloses "In some implementation, alerts can be configured such that based on the themes identified in the messages an alert can be provided to users of a project."  Page 8.  There is no algorithm which shows how users are provided alerts to users based on themes identified in communication messages.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Per claims 1, 8, and 15, Applicant has recited the following:
	wherein the second user does not have access to either the first message or the second message but can still see the second message if the second user is explicitly identified as a recipient of a conversation to which the second message is directed;
	Support for this is in page 7.  
	"In some implementations, if a user is explicitly identified as a recipient of the conversation by the sender, it can take precedence over a user's usual access level. That is, the user would be able to see the conversation and reply to it. For example, a conversation that would ordinarily only be visible to the project manager of a project might be visible to a team member that is directly mentioned by the project manager."
	The scope is unclear because Applicant recites that "the second user does not have access" to certain messages but "can still see the second message if the second user is explicitly identified."  Under a broadest reasonable interpretation, Applicant recites that a user does not have access but a user can still see a message.  The scope is unclear because the user both does not have access but can see a message. 
	The specification refers to the user's "usual access level" in page 7.  One amendment to overcome this rejection would be to refer to the user's "usual access level."  
	Claims 2-7, 9-14, and 16-20 are rejected as being dependent on claims 1-20.   
	For these reasons, claims 1-20 are rejected under 35 USC 112. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, a certain method of organizing human activity-managing personal behavior or relationships or interactions between people-without significantly more. 
	Claim(s) 1, 8, and 15 recite(s) the following abstract idea:
	maintaining a database of a plurality of messages associated with a project of a portfolio project management system; providing a first message of the plurality of messages to a first user of the portfolio project management system, wherein providing the message of the plurality of messages includes [presenting] the first message in [a central hub] for all communications concerning projects that the first user is currently working on; processing a request to generate a second message associated with the project, the request being received; analyzing the second message for information extraction and topic modeling; storing the second message in the database; providing the second message to a second user of the portfolio project management system, wherein the second user does not have access to either the first message or the second message but can still see the second message if the second user is explicitly identified as a recipient of a conversation to which the second message is directed; and managing the first and second messages.
	The abstract idea is a certain method of organizing human activity, managing personal behavior or relationships or interactions between people, because the claims recite handling and analyzing messages, which are between users.  
	This judicial not integrated into a practical application because the additional elements, listed below, are applied to the abstract idea.
	Claim 1 recites the following elements:
	Displaying 
	a page functioning exception is as a central hub
	via a communications module of the portfolio project management system
	analyzing using semantic analysis libraries
	via a communications system configured to manage messages generated internally and messages generated externally by a third-part message client
	Claim 8 recites the additional elements of claim 1 but also recites A system comprising: a processor; and memory, the memory storing program instructions to execute a method, the method comprising:
	Claim 15 recites the additional elements of claim 1 but also recites A non-transitory computer readable medium storing instructions to execute a method, the method comprising
	These elements are merely applied to the abstract idea, because they are being used by the abstract idea their ordinary capacity; in other words, they are applied elements.  For instance, displaying (on a webpage), a page that is a central hub (any webpage so designated), via a communications module (a nonce term, could be taught by a generic computer), analyzing using semantic libraries (libraries used in any manner for analysis, which is what they were designed to do), and via a communications system (a nonce term, could be a generic computer) which manages messages internally and externally (messages generated on the system and not on the system, like someone using Outlook on their computer and receiving messages from another computer through Outlook), these are all elements that are taught by a generic computer, an email program like Outlook or Gmail, and "semantic libraries" that, used in their ordinary capacity, are used to analyze text.  Applicant has not recited these with any particularity and the above combination also operates in its ordinary capacity as the software elements are those which one would be able to use together.  The results of using the combined elements together is no different than using them separately and combining the results.  Therefore, Applicant has not recited a practical application of an abstract idea.  
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as shown above, Applicant has recited "apply it" limitations (see MPEP 2106.05(f)(2)).  The reasoning from Prong 2 (practical application) is rolled over and applied here: Applicant has not recited significantly more than the abstract idea.  
	Therefore, claims 1, 8, and 15 are rejected under 35 USC 101.  
	Per the dependent claims:
	Per claims 2, 9, and 16, which are similar in scope, the additional elements of email and IM's are used in their ordinary capacity and are merely displayed information, an apply it limitation.  
	Per claims 3, 10, and 17, which are similar in scope, displaying only certain information is an apply it method of using a GUI such as expanding a certain window to fill a screen entirely.
	Per claims 4, 11, and 18, the "single communications module" that "centralizes all communication" may be a generic computer as module is a nonce term that refers to no specific structure and therefore anything that can perform the function teaches this element.
	Per claims 5, 12 and 19, providing best options when an issue is flagged is a certain method of organizing human activity because it is taught by a series of rules to follow if something happens.
	Per claims 6, 13, and 20, alerts are taught by communications which is either a part of the abstract idea (like the messages) or an additional element (electronic messaging).
	Per claims 7 and 14, classifying a message is a human activity where people decide how to organize messages, such as in folders.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 7, 8, 10, 11, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US PGPUB 2014/0189818 A1 ("Meyer") in view of Navlani, Avinash, "Latent Semantic Analysis using Python," published October 2018, available at: < https://www.datacamp.com/tutorial/discovering-hidden-topics-python > ("Navlani").  
	Per claim 1, specifically, Meyer teaches a method in par 076: "In embodiments, a method for managing a networked secure collaborative computer data exchange environment may be provided, the method including establishing"
	Per claim 8, specifically, Meyer teaches A system comprising: a processor; and memory, the memory storing program instructions to execute a method, the method comprising in par 0222: " The present invention may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines. The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform. A processor may be any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like."
	Per claim 15, specifically, Meyer teaches A non-transitory computer readable medium storing instructions to execute a method, the method comprising in par 0222: "The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and the like."
	Then, per claims 1, 8, and 15, which are similar in scope, Meyer teaches A method comprising: maintaining a database of a plurality of messages associated with a project of a portfolio project management system in par 055: " In embodiments, whenever an exchange of data is initiated, such as by a document being received at the host server 102 connected to a host database 112, the host server may extract the address of the intended recipient and create a notification to the recipient(s) of the existence of the data at the host server. The notification may contain the URL for the host server. However, the recipient may not be able to access the message unless the recipient is authorized to use the system, such as the recipient needing to be a registered user and have an assigned password to access the data, or other repository at the host server where data is stored, such as on a user database 108, 108A, or 108B."
	See also par 0107: "In embodiments, the email-in facility may include the collection of emails from various parties into a structured database for later management and processing by a critical information exchange manager, eliminate the learning curve of using a web application to upload document to the cloud, allow specific internal-external parties to post documents into a web folder that may be shared with predefined individuals at various control levels, and the like."
	Meyer then teaches providing a first message of the plurality of messages to a first user of the portfolio project management system par 065: " the convenience of the users, some data offered through the virtual-network service may be designed as interactive multimedia documents that will include video, graphics, audio, and other multimedia elements. Multimedia communications may provide the user with a wide variety of information in addition to that provided by more standard text data."
	Meyer then teaches wherein providing the message of the plurality of messages includes displaying the first message in a page functioning as a central hub for all communications concerning projects that the first user is currently working on in par 074: " FIG. 3P shows a running communications thread between two users in association with an invitation, where as shown, the accept-decline options may continue to be presented to the recipient of the invitation until they accept or decline the invitation. FIG. 3Q shows an embodiment contacts search."  See also par 0124: " Using an iPad as an example, all of the user's documents may be encrypted when sent to the iPad and decrypted for viewing, such that none of the information is decrypted and stored on the iPad. A user may not be able to print or save from the mobile device, and be provided with a secure document viewer, as described herein, such as partial viewing, eye gaze motion control, watermarking, and the like."  See further Fig 9E where for the group, which teaches a project, the messages are viewable for that project (middle image, "Fish are friends").
 	Meyer then teaches processing a request to generate a second message associated with the project, the request being received via a communications module of the portfolio project management system in par 0103: " Referring to FIG. 7, the Email-in facility 212 may provide for the ability to add content to an exchange using regular email, such as sent to a designated email address. This facility may be especially important with respect to users that circulate critical information and documents via email, and where there is a tendency to lose track of it at some point. Users may use the system's email-in facility to store email in a secure repository 702, and to be able to tell people to send email to this repository as part of a regular business process."  Adding content is a "second message" because it comes after previous content.  The "Email-in facility" is a part of the communications module of the portfolio project management system, the system as taught by Meyer.  
	Meyer then teaches storing the second message in the database in par 0107 where the email in facility stores the messages in a database.  See par 0107: "In embodiments, the email-in facility may include the collection of emails from various parties into a structured database for later management and processing by a critical information exchange manager."
	Meyer then teaches providing the second message to a second user of the portfolio project management system in par 0106: "The email-in content may be organized like any exchange, where new emails are added as they come in. The system may be configured to send to a group, or to only one."
	Meyer then teaches wherein the second user does not have access to either the first message or the second message but can still see the second message if the second user is explicitly identified as a recipient of a conversation to which the second message is directed in par 0106: "Permission may be applied to the documents like any other document as described herein, such as who can review the correspondence, who can modify it, save it, print it, and the like."  
	Meyer then teaches and managing the first and second messages via a communications system configured to manage messages generated internally and messages generated externally by a third-party message client in par 060 where "email-in" allows for messages generated externally by a third-party message client, and comment data is taught in par 066 which teaches messages generated internally.  See par 060: "The Email-in facility 212 may provide for the ability to add content to an exchange using regular email, such as that is sent to a designated secure email address."  See par 066: "Similarly, comment data in connection with a transaction may be processed through the comment facility 258 for appropriate distribution to authorized users."
	Meyer does not teach analyzing the second message for information extraction and topic modeling using semantic analysis libraries.
	Navlani teaches how to discover hidden topics from given documents using latent semantic analysis in python.  See page 1.  
	Navlani teaches analyzing the second message for information extraction and topic modeling using semantic analysis libraries on page 1 where a "data scientist job, which is all about extracting the "knowledge" from a large amount of collected data" and "topic modeling is a text mining technique which provides methods for identifying co-occurring keywords to summarize large collections of textual information."  Then the semantic analysis library is taught on pages 4-5 where "Implementing LSA using Gensim" is taught.  Page 2 teaches "document" (taught elsewhere as well) which teaches "second message."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the central message hub teaching of Meyer with the information extraction and topic modeling using semantic analysis libraries teaching of Navlani because Navlani teaches "Topic Modeling automatically discovers the hidden themes from given documents."  Page 2.   One would be motivated to modify Meyer with Navlani because one would want to discover hidden themes in documents to further understand their meaning.  This would provide more context to the received documents than the tools provided by Meyer alone.  For these reasons, one would be motivated to modify Meyer with Navlani. 
	Per claims 3, 10, and 17, which are similar in scope, Meyer and Navlani teach the limitations of claims 1, 8, and 15, above.  Meyer further teaches the page is limited to displaying only all communications regarding a single project that the first user is currently working on in par 087: "The dashboard facility may provide for user access and display of both structured and unstructured data, access to views that provide a custom format or familiar terms to a particular category of transaction client (e.g., fund, investment documents, capital account statement, investment team), and the like, which also may restrict a user's view to content applicable to them or to the targeted category of transaction."
	Per claims 4, 11, and 18, which are similar in scope, Meyer and Navlani teach the limitations of claims 1, 8, and 15, above.  Meyer further teaches messages are provided via a single communications module that centralizes all communication in par 0114: "FIGS. 9A-9K depict embodiments of the mobile device viewing interface. FIG. 9A shows public vs. private exchange views, where 3 exchanges are visible as restricted by public-private declarations, 31 exchanges are viewed when all exchanges are able to be viewed."
	Per claims 7 and 14, Meyer and Navlani teach the limitations of claims 1 and 8, above.  Meyer does not teach the second message is classified as belonging to a particular project after being analyzed.
	Navlani teaches the second message is classified as belonging to a particular project after being analyzed in page 2: "There is a possibility that, a single document can associate with multiple themes. for example, a group words such as 'patient', 'doctor', 'disease', 'cancer', ad 'health' will represents topic 'healthcare'"
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the central message hub teaching of Meyer with the classification as belonging to a particular project teaching of Navlani because Navlani teaches "Topic Modeling automatically discovers the hidden themes from given documents."  Page 2.   One would be motivated to modify Meyer with Navlani because one would want to discover hidden themes in documents to further understand their meaning.  This would provide more context to the received documents than the tools provided by Meyer alone.  For these reasons, one would be motivated to modify Meyer with Navlani. 
Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US PGPUB 2014/0189818 A1 ("Meyer") in view of Navlani, Avinash, "Latent Semantic Analysis using Python," published October 2018, available at: < https://www.datacamp.com/tutorial/discovering-hidden-topics-python > ("Navlani"), further in view of Brezina et al., US PGPUB 2009/0177754 A1 ("Brezina").    
	Per claims 2, 9, and 16, which are similar in scope, Meyer and Navlani teach the limitations of claims 1, 8, and 15, above.  Meyer does not teach all communications displayed on the page includes both email and instant messages.
	Brezina teaches a system and method which teaches providing information with an attachment.  See abstract.
	Brezina teaches all communications displayed on the page includes both email and instant messages in par 0107: "In some implementation, the keyword search may also be used to display keyword search matches from a communication medium corpus such as email, IM, transcribed voice calls, etc."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the central message hub teaching of Meyer and Navlani with the email and instant messages teaching of Brezina because Brezina teaches that a "participant" may use this to "quickly view" information about a subject.  Par 0106.  One would be motivated by this to modify Meyer with Brezina to more quickly view relevant conversations and information, so long as they are relevant.  For these reasons, one would be motivated to modify Meyer and Navlani with Brezina.  
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US PGPUB 2014/0189818 A1 ("Meyer") in view of Navlani, Avinash, "Latent Semantic Analysis using Python," published October 2018, available at: < https://www.datacamp.com/tutorial/discovering-hidden-topics-python > ("Navlani"), further in view of Scronce et al. US PGPUB 2018/0039621 A1 ("Scronce").
Per claims 5, 12, and 19, which are similar in scope, Meyer and Navlani teach the limitations of claims 4, 11, and 18, above.  
	Meyer does not teach the single communications module is configured to provide options on how to best act upon an issue that has been flagged.
	Scronce teaches analyzing data to determine the contextual meaning of the textual information.  See abstract.
	Scronce teaches the single communications module is configured to provide options on how to best act upon an issue that has been flagged in par 059 where recipients are able to select options of how to respond, which teaches options on how to best act upon an issue.  See par 065: "Once the creator deems the message asset complete, the message (including the aggregate of text and interactive information) can be sent to each of the identified recipients for review and for selecting from the potential departure dates, in this example. Once received, one or more operations may be executed as the recipients select from the presented options. Generally, to make a selection, a recipient can interact with (e.g., press) the display portion presenting the option of interest (e.g., a particular date). Typically, only one option can be selected, however, in some instances multiple options may be selected (e.g., selecting a first choice, second choice, etc.). Once selected, a visual confirmation may be presented on the device display to ensure that the desired option has been selected. In situations in which an unwanted option has been inadvertently selected, the option can be deselected by a subsequent interaction with the interface portion presenting the option."  Flagging is taught in par 065: "Referring to FIG. 7, in some arrangements, the context analysis of the text entered to create a message asset can trigger translation operations. For example, by processing abbreviated text (input by a message asset creator), a detailed message can be prepared in an automated manner."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the central message hub teaching of Meyer and Navlani with the suggested reply teaching of Scronce because Scronce teaches in par 002 that responses in messaging can be enhanced with the context of other messages.  One would be motivated to modify Meyer with Scronce to enhance messages so that better, context influenced methods could be created.  For these reasons, one would be motivated to modify Meyer with Scronce.  
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US PGPUB 2014/0189818 A1 ("Meyer") in view of Navlani, Avinash, "Latent Semantic Analysis using Python," published October 2018, available at: < https://www.datacamp.com/tutorial/discovering-hidden-topics-python > ("Navlani"), further in view of Aisemberg, US PGPUB 2018/0341373 A1 ("Aisemberg").
Per claims 6, 13, and 20, which are similar in scope, Meyer and Navlani teach the limitations of 4, 11, and 18, above.  Meyer does not teach the single communications module is configured to provide alerts to users of a project based on themes identified in communication messages.
Aisemberg teaches personalized notifications to a recipient-user.  See abstract.
Aisemberg teaches the single communications module is configured to provide alerts to users of a project based on themes identified in communication messages in par 082: "In block 904, the recipient computing device 106 receives an original message sent by a sender-user using the sender computing device 104, wherein the sender computing device 104 and the recipient computing device 106 are coupled together via a communication channel 108. In block 906, the recipient computing device 106 maps at least a portion of the original message to a theme. In block 908, the recipient computing device 106 selects a notification type from a set of possible notification types that are associated with the theme, to provide a selected notification type."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the communication hub teaching of Meyer with the alerts based on themes identified teaching of Aisemberg because Aisemberg teaches the following advantage:
According to one advantage, the technique increases the variety in a stream of notifications delivered to a particular recipient-user based on various factors. In some implementations, the technique can also leverage the context information to increase the relevance of the notifications sent to a particular recipient-user.

Par 005.  Because notifications would be more relevant, one would be motivated by Aisemberg's teaching to modify Meyer with Aisemberg.  
	Therefore, claims 1-20 are rejected under 35 USC 103.
Prior Art Made of Record
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above Office action.
	Duchon, US PGPUB 2010/0280985 A1, teaches analyzing a message for information extraction in par 071, and using semantic analysis in par 074.  
Response to Arguments
	35 USC 101
	Applicant argument, that the amendments render the rejection moot, have been considered but are not persuasive, per the rejection above. 
	35 USC 103
	Similar to the 101, the amendments overcome the 102 rejection but a 103 rejection has been made based on further search and consideration.  
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689